UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7273



MARK STEVEN MYERS,

                                              Plaintiff - Appellant,

          versus

TAMMY SAWYER,

                                               Defendant - Appellee,

          and

ALBERT L. AUSTON; WILLIAM L. MIDGETT,

                                                          Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Chief District
Judge. (CA-95-151-5-F)

Submitted:   November 12, 1996            Decided:   January 14, 1997


Before HALL and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Mark Steven Myers, Appellant Pro Se. Robert Harrison Sasser, III,
Mark Allen Davis, WOMBLE, CARLYLE, SANDRIDGE & RICE, Raleigh, North
Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Mark Steven Myers appeals the district court's order denying

relief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court's opinion accepting the magis-

trate judge's recommendation and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. Myers v.
Sawyer, No. CA-95-151-5-F (E.D.N.C. Aug. 6, 1996). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.




                                                          AFFIRMED




                                  2